STATE OF MICHIGAN

                          COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                 UNPUBLISHED
                                                                 March 15, 2018
              Plaintiff-Appellee,

v                                                                No. 334944
                                                                 Macomb Circuit Court
BOSTON JERMAINE TOMPKINS,                                        LC No. 2013-003699-FC

              Defendant-Appellant.


Before: M. J. KELLY, P.J., and JANSEN and METER, JJ.

PER CURIAM.

         A jury convicted defendant of armed robbery, MCL 750.529, and conspiracy to commit
armed robbery, MCL 750.157a; MCL 750.529. People v Tompkins, unpublished per curiam
opinion of the Court of Appeals, issued March 15, 2016 (Docket No. 323193), p 1. The trial
court sentenced defendant, as a third-offense habitual offender, MCL 769.11, to 15 to 30 years’
imprisonment for both convictions. Tompkins, unpub op at 1. Defendant subsequently appealed
to this Court, and this Court affirmed defendant’s convictions, but vacated his sentences and
remanded for resentencing. Id. at 1, 5-6, 18 (vacating and remanding for resentencing because
the trial court had failed to prepare a sentencing information report).

       On remand, a new presentence investigation report was prepared, and defendant’s
guidelines range was calculated at 108 to 270 months’ imprisonment. The trial court then
resentenced defendant to 14½ to 30 years’ imprisonment for both convictions. Defendant now
appeals as of right. We affirm.

        Defendant argues that his non-departure sentences must be reviewed for reasonableness
under People v Lockridge, 498 Mich. 358; 870 NW2d 502 (2015), and its progeny, which would
entitle him to resentencing because the imposed sentences are, according to him, unreasonable.
We disagree.

       Reasonableness review under Lockridge is limited to review of departure sentences.
Lockridge, 498 Mich. at 392 (“A sentence that departs from the applicable guidelines range will
be reviewed by an appellate court for reasonableness.”). Because defendant was sentenced to a
minimum of 14½ years, or in other words 174 months, for his convictions, defendant was
sentenced near the middle of his guidelines range of 108 to 270 months’ imprisonment, the top
end of which was enhanced from 180 months to 270 months due to defendant’s status as a third-

                                              -1-
offense habitual offender. MCL 777.16y (armed robbery is a Class A crime); MCL 777.62
(minimum sentencing range for Class A crimes); MCL 777.21(3)(b) (instructing that the upper
limit of the minimum sentencing range be enhanced by 50% if a defendant is being sentenced as
a third-offense habitual offender). Lockridge’s mandate of reasonableness review for departure
sentences does not extend to defendant’s non-departure sentences.

        In addition, defendant’s argument is foreclosed by the first sentence of MCL 769.34(10)
and this Court’s decision in People v Schrauben, 314 Mich. App. 181, 196 n 1; 886 NW2d 173
(2016), wherein the Court acknowledged the continued viability of that provision post-
Lockridge. That provision provides, in relevant part, that “[i]f a minimum sentence is within the
appropriate guidelines sentence range, the [C]ourt of [A]ppeals shall affirm that sentence and
shall not remand absent an error in scoring the sentencing guidelines or inaccurate information
relied upon in determining the defendant’s sentence.” MCL 769.34(10). In Schrauben, 314
Mich. App. at 196 n 1, this Court stated that “Lockridge did not alter or diminish MCL
769.34(10)[.]” Because this Court must follow prior published opinions,1 and because
defendant’s sentences fall within the applicable guidelines range, this Court must affirm
defendant’s sentences unless there was a scoring error or inaccurate information was relied upon
in determining those sentences. MCL 769.34(10); Schrauben, 314 Mich. App. at 196 n 1.
Defendant has not asserted that the trial court relied on inaccurate information in sentencing him.
Nor has defendant argued that his guidelines range was improperly calculated. Consequently,
this Court is required to affirm defendant’s non-departure sentences.

        Defendant implies that we need not follow Schrauben because the Schrauben Court did
not specifically address defendant’s current argument that the first sentence of MCL 769.34(10)
is unconstitutional under certain United States Supreme Court precedent from 2007. We decline
to reach this question (i.e., whether the first sentence of MCL 769.34 (10) is unconstitutional as
argued by defendant) because even if we ignored the first sentence of MCL 769.34(10) and even
if we applied the existing “reasonableness” standard for departure sentences to defendant’s non-
departure sentences, we would find no basis for resentencing. “[C]onstitutional issues should not
be addressed where the case may be decided on nonconstitutional grounds. People v Riley, 465
Mich. 442, 447; 636 NW2d 514 (2001). The Riley Court stated: “[T]here exists a general
presumption by this Court that we will not reach constitutional issues that are not necessary to
resolve a case.” Id. (quotation marks and citation omitted).

        Reasonableness review involves determining whether the sentencing court abused its
discretion by violating the principle of proportionality set forth in People v Milbourn, 435 Mich.
630, 636; 461 NW2d 1 (1990). People v Steanhouse, 500 Mich. 453, 476-477; 902 NW2d 327
(2017). The principle of proportionality requires sentences to be “proportionate to the
seriousness of the circumstances surrounding the offense and the offender.” People v Milbourn,


1
  MCR 7.215(J)(1) states that “[a] panel of the Court of Appeals must follow the rule of law
established by a prior published decision of the Court of Appeals issued on or after November 1,
1990, that has not been reversed or modified by the Supreme Court, or by a special panel of the
Court of Appeals[.]”


                                                -2-
435 Mich. 630, 636; 461 NW2d 1 (1990). Sentences within the minimum guidelines range are
presumed to be proportionate. People v Steanhouse (On Remand), ___ Mich App ___, ___; ___
NW2d ___ (2017) (Docket No. 318329); slip op at 2. However, in “ ‘unusual circumstances’ ” a
non-departure sentence may violate the principle of proportionality because it is “
‘disproportionately severe or lenient[.]’ ” Id., slip op at 2 n 3, quoting Milbourn, 435 Mich. at
661.

        Defendant argues that the fact that he was assessed zero offense-variable points is an
unusual circumstance. Defendant’s argument lacks merit because it is not anomalous that an
offense could be carried out without triggering the scoring of various offense variables, and
defendant already received the “benefit” of the lack of assessed points by the corresponding
lowering of the guidelines range. Defendant also argues that the fact that a codefendant received
3½ year minimum sentences while defendant received 14½ year minimum sentences is an
unusual circumstance. However, defendant’s argument ignores that defendant had a significant
criminal history that placed defendant 25 points over the threshold for the highest prior-record-
variable level, whereas the codefendant had little-to-no criminal history. See Tompkins, unpub
op at 13 (discussing the codefendant’s “clean record”). It further ignores the codefendant’s
significantly younger age and “diminished capacity.” See id. at 13. It is, quite simply, not
unusual that someone with a significantly more severe criminal history and without comparable
mitigating factors would receive harsher sentencing. In addition, nothing else discussed by
defendant in his appellate brief demonstrates unusual circumstances. Because defendant would
not be entitled to resentencing even if this Court were to review his sentences for reasonableness,
we decline to address the constitutionality argument and we enforce MCL 769.24(10) as written,
in accordance with Schrauben.

       Affirmed.




                                                            /s/ Michael J. Kelly
                                                            /s/ Kathleen Jansen
                                                            /s/ Patrick M. Meter




                                                -3-